

Exhibit 10.1




CREE, INC.


FISCAL 2006
MANAGEMENT INCENTIVE COMPENSATION PLAN




The following Management Incentive Compensation Plan (the “Plan”) is adopted by
Cree, Inc. and its consolidated subsidiaries (collectively, the “Company”) for
its fiscal year ending June 25, 2006:


1.  Purpose. The purpose of the Plan is to motivate and reward excellent
performance, to attract and retain outstanding senior management, to create a
strong link between strategic and corporate operating plans and individual
performance, to achieve greater corporate performance by focusing on results,
and to encourage teamwork at the highest level within the organization. The Plan
rewards participants with incentives based on their contributions and the
attainment of specific corporate and individual performance goals. Incentives
are calculated in part based on a performance multiplier multiplied by the
participant’s Target annual incentive. Target annual incentive awards vary
according to the position level.


2.  Eligibility. Eligible participants include the Chairman, the Chief Executive
Officer, senior level managers of the Company who report directly to the
Company’s Chief Executive Officer, and other key managers who have been
identified as participants by the Chief Executive Officer. No participant or
other employees have a right to be selected for participation in the Plan
despite having participated in any predecessor Plan.


3.  Plan Awards:


3.1  Target Award Levels. The target award level represents the award for 100%
achievement of objectives. The target awards are expressed as a percentage of
salary and vary based on position. The actual target award amount is determined
by multiplying the participant’s base salary earned during the award period by
the target award percentage.


3.2  Determination of Awards. For the positions of Chairman and Chief Executive
Officer, awards are based 100% on achieving predetermined corporate goals.
Awards for all other eligible positions are determined based on performance
against measures in two categories. Corporate and Individual. Unless otherwise
approved by the Compensation Committee, corporate performance goals are weighted
at 60% of the individuals’ target award and individual performance goals are
weighted at 40% of the individual’s total target award. Eligible participants
can earn from 0% to 100% of the individual target award for individual
performance goals, and eligible participants can earn from 0% to 150% of the
target award measured against corporate performance.


3.3  Corporate Measures. The Corporate performance measures and corresponding
goals are based on meeting or exceeding revenue targets for the fiscal year and
meeting or exceeding net income or earnings per share targets for the fiscal
year. Financial performance is measured at fiscal year end and any corresponding
awards paid to eligible participants following approval of the Compensation
Committee, in the case of executive officers, and approval of the Chief
Executive Officer, in all other cases.

 
 

--------------------------------------------------------------------------------

 

3.4  Individual Measures. Individual performance measures are established at the
beginning of each fiscal quarter. Each participant, in conjunction with the
Chief Executive Officer, will develop a minimum of three (3) performance
measures specific to his or her unit’s performance. For each performance
measure, a performance goal (as a percentage) is determined. Performance goals
are standards for evaluating success associated with a specific performance
measure and are expressed as either Minimum or Target goals. Minimum performance
goals are the lowest level of competent performance that is eligible for the
award. Performance at the minimum performance level will yield an award that is
25% of the individual performance target award. Target individual performance
goals are the expected level of performance. Performance at the target
performance level will yield an award that is equal to the individual
performance target award. Performance below the minimum individual performance
level will result in no incentive payment for that fiscal quarter for the
individual measure. Individual performance measures are measured at quarter end
and any corresponding awards paid to eligible participants following approval of
the Chief Executive Officer.


4.  Other Provisions:


4.1  Termination of Employment. If a participant’s employment terminates prior
to the end of an award period on account of death, or disability determined
under the Company’s long-term disability plan, the award will be calculated on a
pro rata basis based on the number of months employed during the period. If a
participant terminates during the award period for reasons other than those
stated above, no award will be made. Unless otherwise approved by the
Compensation Committee, in the case of executive officers, or by the Chief
Executive Officer, in any other case, a participant must be employed by the
Company on the date of payment in order to have a right to payment and any
participant who terminates employment with the Company prior to the date of
payment, with or without cause, shall forfeit his or her rights to any unpaid
award.


4.2  New Hires. Except as otherwise provided in Section 4.1, participants whose
participation begins after commencement of an award period are eligible to
receive a pro rata portion of the award based on the number of months of
employment with the Company.


4.3  Exceptions. In order to ensure that the Company’s best interests are met,
the amount of a payment on an award otherwise calculated in accordance with this
Plan can be increased, decreased or eliminated, at any time prior to payment, in
the sole discretion of the Chief Executive Officer, except that no change with
respect to any award to the Chairman, the Chief Executive Officer or any
executive officer of the Company shall be made without Compensation Committee
approval.


4.4  Amendment; Termination. The Plan can be amended, modified or terminated at
any time by the Company without prior notice to participants.


4.5  Earned Upon Payment. No amounts shall be considered earned by any
participant under the Plan until it is received by the participant from the
Company.


4.6  Change In Control. In the event of a Change In Control, as that term is
defined in the Equity Compensation Plan, unless there is a written agreement
between the participant and the Company which provides benefits to the
participant in connection with a Change of Control, target awards for each
participant will be paid at the 100% achievement level for the remainder of the
performance period subject to the other provisions of this Plan. If there is a
written agreement between the participant and the Company that provides benefits
to the participant in connection with a Change of Control, the participant will
not be eligible for a payment pursuant to this Plan’s Section 4.7.

 
- 2 -

--------------------------------------------------------------------------------

 

4.7  Non-Transferability. No right or interest of any participant in this Plan
is assignable or transferable, or subject to any lien, directly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge,
and bankruptcy.


4.8  No Rights to Company Assets. No Plan participant nor any other person will
have a right in, nor title to, any assets, funds or property of the Company or
any of its subsidiaries through this Plan. Any earned incentives will be payable
from the Company’s general assets. Nothing contained in this Plan constitutes a
guarantee by the Company or any of its subsidiaries that the assets of the
Company and its subsidiaries will be sufficient to pay any earned incentives.

 
- 3 -

--------------------------------------------------------------------------------

 




